Dismissed and Memorandum Opinion filed May 11, 2006








Dismissed and Memorandum Opinion filed May 11, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01060-CV
____________
 
MOHAMMAD A. HASHMI, Appellant
 
V.
 
AXA CORPORATE SOLUTIONS INSURANCE, ET AL., Appellees
 

 
On
Appeal from the 280th District Court
Harris
County, Texas
Trial
Court Cause No. 04-12853
 

 
M E M O R A N D U M  O
P I N I O N
This appeal is from a judgment signed July 6, 2005.  Appellant filed an unsworn declaration of
inability to pay costs on appeal with his notice of appeal.  See Tex.
R. App. P. 20.1.  The trial court
sustained a contest to appellant=s claim of indigence, and appellant
filed a request to have this court review the trial court=s denial of his indigent status.  Accordingly, we reviewed the record of the
denial of appellants= indigent status.  See
In re Arroyo, 988 S.W.2d 737, 738 (Tex. 1998).  By order filed April 6, 2006, this court
found that the trial court did not abuse its discretion in denying appellants= request to proceed without the
advance payment of costs. 




No clerk=s record has been filed. 
The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.  In addition, appellant have not paid the
$125.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc. Docket
No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon 2005) (same). 
On April 6, 2006, this court ordered
appellant to pay the appellate filing fee and to provide the court with proof
of payment for preparation of the clerk=s record.  After being given fifteen days= notice that this
appeal was subject to dismissal, appellant did not respond. 
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 37.3(b) (allowing dismissal for want of prosecution for
failure to pay for preparation of the record);  Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant failed to comply with court order).  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 11, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman.